SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Service of Complaint in the United States Rio de Janeiro, December 9, 2014 - Petróleo Brasileiro S.A. - Petrobras informs the market that it has been served with the class action complaint filed yesterday by Peter Kaltman in the United States District Court, Southern District of New York . Plaintiff confirms that he is a holder of American Depository Shares (ADS) of Petrobras and purports to represent a class consisting of all purchasers of ADS on the New York Stock Exchange between May 20, 2010 and November 21, 2014, who were allegedly harmed by the share price drop in connection with the recent accusations of corruption. According to the plaintiff, Petrobras made misleading statements to the market. Based on these allegations, plaintiff seeks unspecified monetary damages. Petrobras will obtain legal representation from a specialized American law firm. Petrobras reiterates its cooperation with the ongoing investigations by regulatory authorities. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 10, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
